Citation Nr: 1327450	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  08-38 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic prostate disorder, claimed as residuals of prostate cancer, chronic hypertrophy with urinary incontinence, hematuria, and erectile dysfunction, to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for a chronic respiratory disorder, claimed as chronic obstructive pulmonary disease (COPD), to include as secondary to asbestos exposure and smoke inhalation.

3.  Entitlement to service connection for a chronic acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, dysthymia, and a mood disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claims of entitlement to service connection for a prostate disorder (claimed as residuals of prostate cancer, et al.), a respiratory disorder (claimed as COPD secondary to asbestos exposure and smoke inhalation), and an acquired psychiatric disorder (to include PTSD, anxiety, depression, dysthymia, and a mood disorder).

The Veteran, accompanied by his representative, presented oral testimony in support of his appeal before the undersigned Veterans Law Judge presiding over an April 2012 videoconference hearing.  A transcript of this hearing has been obtained and associated with the claims file.

In August 2012, the Board, inter alia, remanded the issues presently on appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary development.  Following this development, the claims were readjudicated by the RO/AMC and the prior denials of service connection were confirmed in a May 2013 rating decision/supplemental statement of the case.  The case was returned to the Board in May 2013 and the appellant now continues his appeal.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam Era; and, he has not presented any credible evidence of in-service exposure to chemical  herbicide agents.

2.  A chronic prostate disorder (to include prostate cancer, chronic prostatic hypertrophy with urinary incontinence, hematuria, and erectile dysfunction) was not present in service or until many years after service and there is no competent evidence of a causal connection between the Veteran's diseases and disorders of his genitourinary system and his military service or any incident therein, and they are unrelated to a service-connected disability. 

3.  A chronic respiratory disorder (to include COPD) was not present in service or until many years after service and there is no competent evidence of a causal connection between the Veteran's diseases of his respiratory system and his military service or any incident therein, and they are unrelated to a service-connected disability.

4.  A chronic acquired psychiatric disorder (to include PTSD, anxiety, depression, dysthymia, and a mood disorder) was not present in service or until many years after service and there is no competent evidence of a causal connection between the Veteran's psychiatric disorders diagnosed on Axis I and his military service or any incident therein, and they are unrelated to a service-connected disability.


CONCLUSIONS OF LAW

1.  A chronic prostate disorder (to include prostate cancer, chronic prostatic hypertrophy with urinary incontinence, hematuria, and erectile dysfunction) was not incurred in active duty, may not be presumed to have been incurred in active duty or as a result of Vietnam Era chemical herbicide exposure, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1131, 1137 (West 2002 & West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

2.  A chronic respiratory disorder (to include, COPD) was not incurred in active duty, may not be presumed to have been incurred in active duty, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2002 & West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

3.  A chronic acquired psychiatric disorder (to include PTSD, anxiety, depression, dysthymia, and a mood disorder) was not incurred in active duty, any Axis I psychosis associated with the psychiatric diagnosis may not be presumed to have been incurred in active duty, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2002 & West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and to assist

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The Veteran's claims for service connection decided herein were filed in June 2005.  Notice letters addressing the applicability of the VCAA to the claims and of VA's obligations to the appellant in developing the claims were dispatched in October 2005 and March 2006 which, collectively, fully satisfied the above-described mandates.  No timing of notice defect exists as fully compliant notice was sent prior the initial adjudication of the claims now on appeal before the Board by the agency of original jurisdiction in its rating decision of May 2006.  

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  The record reflects that VA has informed the claimant of its duty to assist in obtaining records and supportive evidence.  

With regards to the Veteran's assertion that he was exposed to chemical herbicides in service as a Vietnam Era serviceman, VA has obtained the Veteran's service personnel records and also conducted the appropriate development to verify whether or not his military service included setting foot on land or serving within the interior waterways inside the territorial confines of the Republic of Vietnam.  Towards this end, in a February 2011 memorandum, VA made the formal finding that it exhaustively conducted all attempts to corroborate the veteran's alleged service in the Republic of Vietnam and that any further efforts in this regard would be futile.  The Board thus finds that VA has discharged its duty to assist the Veteran in developing his claim with respect to determining whether or not any presumptions of exposure to chemical herbicide during active service in the Republic of Vietnam are applicable to his case.

The Veteran was provided with the opportunity to present oral testimony in support of his claims before the undersigned Veterans Law Judge at the April 2012 videoconference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with this regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the April 2012 hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate, inter alia, the Veteran's claims for VA compensation for a chronic respiratory disorder, a chronic prostate disorder, and a chronic acquired psychiatric disorder.  [See transcript of April 24, 2014 videoconference hearing before the Board.]  Thus, the Board finds that the Veterans Law Judge presiding over the April 2012 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.

The Veteran testified at his April 2012 hearing that he developed persistent upper respiratory problems in service, which continued thereafter upon his discharge from active duty in January 1969, and that he first sought private medical treatment for his upper respiratory complaints in 1972 and thereafter received recurring medical treatment from private sources for this problem in the decades thereafter.  However, he admitted that the records of such treatment were unavailable as the three post-service private physicians who treated him in the decade or so immediately following his discharge from service had all died or retired from practice and their records were destroyed.  Any attempt for VA to obtain these clinical records would be futile from the start.  Therefore, VA has no duty to undertake any such effort to develop the evidence in this regard.    

In its remand of August 2012, the Board collectively instructed the RO/AMC to provide the Veteran with the appropriate VA medical examinations for purposes of obtaining clarifying medical nexus opinions addressing the claimed disabilities at issue.  Towards this end, a review of the claims file indicates that VA has obtained the Veteran's service treatment records as well as his post-service private, VA, and Social Security Administration (SSA) medical records from 1994 to 2013.  The Board has also reviewed the Veteran's claims file as it appears on the Virtual VA electronic databases for any pertinent clinical records. 

Pursuant to the Board's remand of August 2012, VA provided the Veteran with VA examinations addressing the disabilities at issue in September 2012 and April 2013, in which definitive diagnoses and nexus opinions were obtained by the clinicians who examined the Veteran and had opportunity to review his pertinent clinical history contained in his claims file.  The opinions specifically addressed the service connection issues on appeal.  The Board finds that with the clinician's opinions of September 2012 and April 2013 are deemed to be adequate for purposes of adjudicating the VA compensation claims decided herein, as they adequately address, contemplate, and incorporate the findings of the Veteran's pertinent clinical history and his prior treatments and examinations of record, reconciling any conflicting opinions and supporting their opinions with a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).       

Thusly, in view of the foregoing discussion, the Board finds that the RO/AMC has substantially complied with its instructions regarding the evidentiary and procedural development ordered by the Board in its prior remand of August 2012 with respect to the service connection claims decided herein.  Therefore, no additional remand for corrective action is required with respect to these matters.  [See Stegall v. West, 11 Vet. App. 268 (1998): A remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary a concomitant duty to ensure compliance with the terms of such an order.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999): Exact compliance with the directives of a Board remand are not necessarily required if the purpose of the remand has been met, such that the RO's post-remand development is in substantial compliance with the Board's remand instructions.]  

Based on the foregoing, the Board finds that VA fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of his service connection claims decided herein.  No additional assistance or notification is required with respect to these issues. The record shows that neither the Veteran nor his representative have indicated that they had any additional evidence or arguments to submit in support of the claims decided on the merits in this appellate decision.  He has suffered no prejudice in this regard that would warrant a remand, and his procedural rights have not been abridged as they pertain to these aforementioned matters.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, the Board will proceed with the adjudication of this appeal regarding the claims for VA compensation for a chronic respiratory disorder, a chronic prostate disorder, and a chronic acquired psychiatric disorder.  

Service connection laws and regulations.

The Board has thoroughly reviewed all the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision with respect to the matters decided herein, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2012).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any documentation of mental health counseling or treatment for genitourinary or respiratory complaints during active duty will permit service connection for a chronic respiratory disorder, a chronic prostate disorder, and a chronic acquired psychiatric disorder, each first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).   The provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a) which, as relevant to the issues decided herein, include malignant tumors (cancer) and psychoses.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Otherwise, service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  In this regard, the Veteran is presently service connected only for tinnitus (currently rated 10 percent disabling); two corneal scars as residuals of a right eye injury (currently rated noncompensably disabling); and bilateral hearing loss (currently rated noncompensably disabling).  The Veteran does not contend, and the clinical evidence does not objectively link his current prostate, respiratory, and psychiatric diagnoses to these aforementioned service-connected disabilities.  Therefore, the Board will not address any further the claims for service connection for a chronic respiratory disorder, a chronic prostate disorder, and a chronic acquired psychiatric disorder based on a theory of secondary service connection.  

Malignant tumors (cancer) and psychotic mental disorders may be presumed to have been incurred in service if each is manifest to a compensable degree within one year after the Veteran's discharge from active duty.  38 C.F.R. §§ 3.307, 3.309 (2012).

(a.) Claims based on a theory of Vietnam War Era chemical herbicide exposure.

The Veteran is a Vietnam War Era serviceman who served in the United States Navy aboard a blue-water vessel shown in his records as the aircraft carrier USS Hornet (U.S. Navy hull number CVS-12).  His claimed prostate cancer is a disease presumptively linked to exposure to chemical herbicides.  His non-cancerous chronic respiratory disease is not one that is presumptively linked to exposure to chemical herbicides (including Agent Orange) for Vietnam War Era veterans, although he could conceivably be awarded service connection for the respiratory disability as due to Agent Orange exposure if there is objective medical evidence linking it to such exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6) (2012). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, prostate cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2012) are also satisfied.  38 C.F.R. § 3.309(e) (2012).

'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that VA's requirement that a veteran must have been present within the land borders of Vietnam - must have actually set foot therein - at some point in the course of duty in order to be entitled to a presumption of herbicide exposure constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).  A veteran who never went ashore from the ship on which he served in the Vietnam coastal waters is not entitled to presumptive service connection. Id. 

The Veteran testified at his April 2012 hearing that he was not actually in Vietnam, and only served aboard the aircraft carrier USS Hornet.  He makes no specific allegation of being physically in Vietnam.  Nevertheless, as a result of his duties as a pipefitter (see Veteran's DD-214 showing his military occupational specialty), he argues that he came in direct contact with wastewater contaminated with herbicides from people who had showered or washed their hands or clothes after returning from Vietnam, or from contaminated runoff water after the exteriors of shipboard aircraft that flew over Vietnam were washed.  He maintains that the presumption of service connection should thereby attach.  The Board finds the contrary.

Indeed, to the extent that the Veteran implicitly or overtly asserts a theory of service connection based on in-service Vietnam Era chemical herbicide exposure, such a claim is denied outright by the Board as the Veteran has no presumption of exposure to chemical herbicides during active duty.  His service records do not establish that he served within the territorial boundaries of the Republic of Vietnam (including "brown water" service on the interior waterways of the Republic of Vietnam). The Veteran's military records do not establish that he ever set foot within the territorial confines of Vietnam, nor did he ever serve aboard a navy vessel that docked in a Vietnamese port or operated on the inland waterways of Vietnam, nor did he otherwise serve in any area where chemical herbicides were known to be used.  Therefore, he is not presumed to have been exposed to chemical herbicides during active duty and is not entitled to any of the presumptions afforded by the law and regulations for service connection for diseases associated with Vietnam War Era chemical herbicide exposure.  


The Veteran's service records confirm that the Veteran served aboard the USS Hornet during the Vietnam Era from November 1965 to October 1968.  These records show that the USS Hornet (CVS-12) served in the Vietnam area of operations from October - November 1965, January - February 1966, May - June 1967, July - August 1967, September - October 1967, and November 1968 - January 1969.  The Veteran was authorized hostile fire pay for the months of May, June, August, September, and October 1967; November and December 1968; and January 1969. 

Proof of a naval vessel mooring in the Republic of Vietnam while a veteran was serving on board weighs favorably in establishing service within the land borders of the Republic of Vietnam.  In this regard, VA's Compensation & Pension service continually updates a non-exhaustive list of U.S. Navy ships that, at some point, operated in the inland waterways of Vietnam or were moored at some location in the Republic of Vietnam.  The USS Hornet does not appear on this list.  See VA's Compensation & Pension Service Bulletin (Jan. 2010).  It is an aircraft carrier by its sheer size it is inherently a "blue-water" naval vessel.  See The Dictionary of American Naval Fighting Ships. 

In a February 2011 memorandum, VA determined that an internet search of the ports of call for Vietnam War Era U.S. Navy ships was negative for the USS Hornet ever docking in Vietnam during the Veteran's tour of duty.  Moreover, VA found that a review of the USS Hornet's deployment history did not show the ship ever docking in Vietnam.  VA noted that the USS Hornet is also not listed in the Compensation & Pension Service Bulletin.  The VA memorandum noted that a PIES request for Vietnam service provided no conclusive proof of in-country service.  Moreover, a finding was made that the Veteran's service treatment records and personnel file did not contain any evidence of inland Vietnam service, nor did the Veteran's records reflect service onboard seven different naval ships during his four years of service.  It was noted that further efforts to determine whether or not the Veteran actually served in Vietnam would be futile.  Again, the Veteran makes no allegation that he actually set foot in Vietnam, that his vessel had ever moored in Vietnam, or that his vessel falls under the purview of being a brown-water ship.

Turning to the question of service connection for prostate cancer by way of presumption of exposure to herbicides, the law is clear that the individual must have served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2012).  The totality of the evidence weighs against such service.  The Board does not find the evidence sufficient to show that the Veteran had active service in Vietnam.  The Veteran does not argue the contrary.  There can be no basis to grant service connection based on presumption of exposure to herbicides. 

Emphasis is placed on the fact that the presumption of exposure and service connection only applies to Veteran's whose duties fell within the specifications set for under 38 C.F.R. § 3.307(a)(6)(iii).  Exposure to wastewater that may or may not have been in contact with individuals or military aircraft with direct exposure to Agent Orange does not enjoy this presumption.  Indeed, short of his assertion of being exposed in this contaminated water, which is nothing short of speculation on his part and by his own admission, the record contains no supporting evidence that the Veteran was exposed to Agent Orange or any other herbicide agent during his active service.

(b.)  Entitlement to service connection for a chronic prostate disorder, claimed as residuals of prostate cancer, chronic hypertrophy with urinary incontinence, hematuria, and erectile dysfunction, to include as secondary to herbicide exposure. 

As discussed above, the Veteran did not serve in Vietnam.  As a factual matter, he is therefore not deemed to have been exposed to chemical herbicides in military service and is accordingly not entitled to any regulatory presumptions of service connection based on such exposure.

The Veteran's service medical records show no treatment for a chronic prostate or genitourinary disorder in service.  Following his discharge from active duty in January 1969, the records do not show that prostate cancer was manifest to compensable degree within the one-year presumptive period afterwards.  Post-service VA medical records show that the earliest clinical notation of prostate issues is in 1999, when the Veteran was diagnosed with benign prostatic hypertrophy (BPH).  He subsequently underwent a transurethral resectioning of the prostate in 2009, which revealed the presence of prostate cancer.  He underwent radiation therapy for prostate cancer in 2009 - 2010.  

VA examination in September 2012 was performed by a clinician who reviewed the Veteran's claims file and his relevant medical history.  The examining clinician opined that the Veteran's claimed chronic prostate disorder (to include residuals of prostate cancer, chronic hypertrophy with urinary incontinence, hematuria, and erectile dysfunction) were less likely than not (i.e., less than 50 percent probability) incurred in or caused by military service, given that he was not exposed to chemical herbicides during Vietnam War Era active duty and that his medical records clearly document onset of his BPH in 1999 and prostate cancer in 2009, which are 30 years and 40 years after his separation from service, respectively.

In view of the foregoing discussion, the Veteran's claim for VA compensation for a chronic prostate disorder (to include residuals of prostate cancer, chronic hypertrophy with urinary incontinence, hematuria, and erectile dysfunction) based on theories of direct causation and presumptive service-connection (including due to chemical herbicide exposure), must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this specific claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(c.)  Entitlement to service connection for a chronic respiratory disorder, claimed as COPD, to include as secondary to asbestos exposure and smoke inhalation.

The Veteran's service medical records show treatment for acute upper respiratory infection but no chronic respiratory disease or disorder during active duty.  The Board acknowledges the Veteran's hearing testimony in April 2012 that he served as a shipboard firefighter during naval service and had inhaled smoke while fighting fires below decks when his breathing gear failed or when he had to temporarily breathe without it while changing out spent filter cartridges while in the middle of fighting a blaze.  He stated that he did not seek medical treatment in service for his smoke inhalation.  The records show that he reported no lung problems on separation from service in January 1969 and his records show normal findings on examination of his lungs during separation.

Post-service medical examination shows no active lung disease present on VA X-ray examination in December 1999.  In 2000, he was treated and diagnosed with COPD, which his treating physician associated with the Veteran's reported history of smoke exposure in active service.  VA examination in September 2007 revealed no pulmonary fibrosis or plaques suggestive of asbestos-related pulmonary disease.

In September 2012, the Veteran was provided with a VA medical examination to definitively determine the nature and etiology of his COPD.  After examining the Veteran and reviewing his medical history, the examining physician diagnosed him with combined mild obstructive airflow disease and mild restrictive pulmonary disease (COPD) presented the following opinion:

[The Veteran's treatment in service for a] common cold, rhinitis, and serous otitis. . . are not risk factors for the development of COPD.  At his exit exam in 1969, the veteran denied respiratory problems and his exam was accordingly unremarkable.  Smoke exposure during service is conceded; however I cannot state within a reasonable degree of medical certainty (without resorting to mere speculation) that there is a connection between this exposure and the veteran's current respiratory problems.  There is no information in the record as to the degree of exposure or hospitalizations for which smoke inhalation was named the cause.  Exit examination was unremarkable and the veteran denied lingering respiratory problems at that time.

I did review the physician noted dated [in May] 2000.  The physician only stated that the veteran worked as a pipefitter and firefighter in the service from 1965 to 1969.  He states the veteran "probably" has lung disease related to asbestos or smoke inhalation in the [1960s].  He also states "the patient has vague, probably non cardiac chest pain."  However, shortly thereafter, [treatment records] show the veteran had an EKG done which indeed showed [history] of an infarct.

Given these inconclusive statements and conflicting evidence, I must conclude that the current respiratory problems are less likely as not (less than 50/50 probability) caused by or the result of in-service events or [smoke] exposures.

The Board has considered the record in its totality and concludes that the weight of the objective clinical evidence is against the Veteran's claim for service connection for a chronic respiratory disorder, claimed as COPD, to include as secondary to asbestos exposure and smoke inhalation.  His service medical records show no onset of a chronic respiratory disorder or disease during active duty or for many years after service.  The Board does not find the Veteran's account of receiving treatment for persistent respiratory symptoms in the years following service to be credible, given that no active lung disease was indicated as late as December 1999.  

With regard to the May 2000 statement of a treating physician, which associated the Veteran's COPD with smoke exposure in service, this statement was not supported by any rationale and is therefore merely a conclusory statement.  Furthermore, it has been reviewed by a VA physician in September 2012, who found the nexus statement to be of suspect  value as medical evidence because the May 2000 physician had also erroneously determined that the Veteran's chest pain complaints were not of a cardiac nature when, in fact a subsequent EKG found the presence of an old myocardial infarct.  

Even conceding that the Veteran had sustained some smoke inhalation in service, the September 2012 clinician determined that it was too speculative to conclusively draw an etiological association between the Veteran's current COPD and his in-service exposure to smoke in the absence of any further detailed report from the time of the reported exposure presenting the degree of the exposure.  The examiner therefore opined that, given the inconclusive statements and conflicting evidence, the Veteran's respiratory problems were less likely as not caused by or the result of in-service events including his conceded exposures to smoke.  

The Board places great probative value on the September 2012 physician's opinion as it is predicated on an overview of the Veteran's entire medical history. Furthermore, in the opining physician's elevated vantage point, with access to the Veteran's claims file, the clinician is in a position best able to reconcile any conflicting opinions.  Thusly, as the September 2012 medical opinion is against linking the Veteran's present respiratory disorder with service, the Board finds that this opinion is determinative of the outcome of the appeal.  The claim for VA compensation for a chronic respiratory disorder, claimed as COPD, to include as secondary to asbestos exposure and smoke inhalation, is therefore denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this specific claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(d.)  Entitlement to service connection for a chronic acquired psychiatric disorder, to include PTSD, anxiety, depression, dysthymia, and a mood disorder.

As relevant, the Veteran's service medical records show no mental health counseling or treatment for psychiatric complaints during active duty and he was examined and found to be psychiatrically normal on separation from naval service in January 1969.  

Post-service medical records do not objectively demonstrate that the Veteran has an Axis I diagnosis of a psychosis, much less a psychosis that is manifested to a compensable degree within one year following his separation from active duty in January 1969.

The clinical records show that as early as December 1994, the Veteran began receiving psychiatric counseling and treatment for a mood disorder, including  anxiety and depression, which were associated with contemporaneous and concurrent life stressors regarding his physical health, his marriage, his finances, and his employment status.  Significantly, the Axis I diagnoses were linked to medical issues that did not involve his service-connected bilateral hearing loss, tinnitus, and corneal scars.  

The Veteran testified at his April 2012 hearing that he felt he always had psychiatric problems since military service, but which were only recently diagnosed.  He stated that he felt he was always grouchy and short-tempered since leaving naval service, and that these were, in fact symptoms of an ongoing chronic psychiatric disorder.  In statements presented in support of his PTSD claim, the Veteran also alleged that he was exposed to psychiatric stressors in service that involved witnessing fellow servicemen get decapitated by a helicopter blade and of being involved in life-threatening situations while fighting fires aboard his ship.

In April 2013, the Veteran was provided with a VA psychiatric examination, in which the examining clinician reviewed the Veteran's psychiatric history in its entirety.  Based on his historical review and his interview with the Veteran, the examiner conclusively determined that the Veteran's psychiatric profile did not meet the Axis I criteria for a PTSD diagnosis.  Although his reported in-service stressors were adequate to support a PTSD diagnosis, he did not meet the criteria for such a diagnosis because he did not display persistent avoidance of stimuli or the numbing of general responsiveness as he did not appear emotionally distraught or upset when relating his memories of the stressor events to the clinician.  The Veteran was diagnosed with a mood disorder, not otherwise specified (NOS), which the examining clinician opined to be not at least as likely as not (i.e., less than 50 percent probability) related to the Veteran's active service.  The examiner's opinion was that the Veteran's mood disorder is secondarily related to his and his spouse's chronic health problems, his poor finances, and his own inability to work, as by history his mood disorder did not start until he became unable to work.

The Board has considered the evidence presented above and finds that it conclusively establishes that the Veteran does not have a diagnosis of PTSD, either now or at any time during the pendency of this claim, and that his current psychiatric disorder, diagnosed as an Axis I mood disorder (NOS), did not have its onset in service or for many years after service and is unrelated to any event in service or to his service-connected tinnitus, bilateral hearing loss, and corneal scars.  Therefore, in view of the foregoing discussion, the Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disorder, to include PTSD, anxiety, depression, dysthymia, and a mood disorder, must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this specific claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(e.)  Other considerations.

To the extent that the Veteran attempts to relate his chronic respiratory disorder,  chronic prostate disorder, and chronic acquired psychiatric disorder to his period of military service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  His military records reflect that he served on active duty in the United States Navy in the capacity of a pipefitter and, per his testimony, as a shipboard firefighter.  His current records reflect that he has a 12-grade education and post-service vocational background was in law enforcement and professional driving until he stopped working.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the clinical existence and the nature and medical etiology of his a chronic respiratory disorder, chronic prostate disorder, and chronic acquired psychiatric disorder fall outside the realm of common knowledge of a lay person, the Veteran lacks the competence to present a valid medical diagnosis and provide a probative medical opinion linking these claimed disabilities to his period of military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons are not competent to diagnose internal medical conditions, such as a chronic respiratory or prostate disorder, and not competent to diagnose Axis I mental disorders, which may be presented only by a trained physician or medical specialist in pulmonology, urology, and/or psychiatry.)   His statements and assertions in this regard, absent any supportive objective medical evidence, are thusly not entitled to any probative weight.


ORDER

Service connection for a chronic prostate disorder, to include residuals of prostate cancer, chronic hypertrophy with urinary incontinence, hematuria, and erectile dysfunction, is denied. 

Service connection for a chronic respiratory disorder, to include COPD, is denied.

Service connection for a chronic acquired psychiatric disorder, to include PTSD, anxiety, depression, dysthymia, and a mood disorder, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


